UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Beom Su Lee,                                                                3/30/2020

                               Plaintiff,
                                                                1:18-cv-03895 (PAE) (SDA)
                   -against-
                                                                ORDER
Karaoke City et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

              1. No later than Monday, April 6, 2020, the parties shall file a Joint Letter

                  indicating whether they consent to proceed before a Magistrate Judge for all

                  purposes. If they do consent, the parties shall provide to the Court a fully

                  executed     consent      form   (available    on   the   Court’s   website   at

                  https://www.nysd.uscourts.gov/sites/default/files/practice_documents/sdaC

                  onsentToProceedBeforeUSMagistrateJudge.pdf).

              2. The deadline for the completion of fact discovery is extended to May 15, 2020

                  for the limited purpose of allowing Defendants to seek to obtain documents

                  from the government of the Republic of Korea and the KOMCA (Korea Music

                  Copyright Association).

      A copy of this Order will be emailed to the pro se Plaintiff by Chambers.
SO ORDERED.

DATED:        New York, New York
              March 30, 2020

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   2
